          Case 5:20-cv-00644-D Document 11 Filed 08/24/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JEREMY SHELTON, and                )
JULIEN SHELTON,                    )
                                   )
                 Plaintiffs,       )
                                   )
v.                                 )             Case No. CIV-20-644-D
                                   )
SHA ENT, LLC, d/b/a VAPOR 100, and )
HOHM TECH, INC.,                   )
                                   )
                 Defendants.       )

                                        ORDER

       Upon review of the Notice of Removal [Doc. No. 1] and the Corporate Disclosure

Statement [Doc. No. 3], filed by Defendant Sha Ent, LLC, the Court finds insufficient

factual allegations to support the assertion of federal subject matter jurisdiction under 28

U.S.C. § 1332.1 Sha Ent, LLC, is alleged to be a limited liability company. A limited

liability company is not treated like a corporation under 28 U.S.C. § 1332(c)(1), but like a

limited partnership or other unincorporated association under Carden v. Arkoma Assoc.,

494 U.S. 185, 195–96 (1990). See Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781

F.3d 1233, 1237–38 (10th Cir. 2015). The Notice of Removal and Corporate Disclosure

Statement do not identify the members of the limited liability company nor allege their

citizenship. Thus, no factual basis for diversity jurisdiction is apparent.



1
     The Court has “an independent obligation to determine whether subject-matter
jurisdiction exists” and may raise the issue sua sponte at any time. 1mage Software, Inc.
v. Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006); see Arbaugh v. Y&H
Corp., 546 U.S. 500, 506 (2006).
          Case 5:20-cv-00644-D Document 11 Filed 08/24/20 Page 2 of 2




       IT IS THEREFORE ORDERED that Defendant Sha Ent, LLC, shall file an

amended notice of removal to allege the existence of diversity jurisdiction within fourteen

days from the date of this Order.2

       IT IS SO ORDERED this 24th day of August, 2020.




2
   Sha Ent, LLC, need not re-file the exhibits attached to the Notice of Removal, but may
incorporate them by reference pursuant to FED. R. CIV. P. 10(c).

                                            2
